          Case 3:20-cv-00345-APG-WGC Document 26 Filed 08/19/21 Page 1 of 2




1    Rene L. Valladares
     Federal Public Defender
2    Nevada Bar No. 11479
     Stacy Newman
3    Assistant Federal Public Defender
     Nevada Bar No. 14245
4    Stacy_Newman@fd.org
     David Anthony
5    Assistant Federal Public Defender
     Nevada Bar No. 7978
6    David_Anthony@fd.org
     411 E. Bonneville, Ste. 250
7    Las Vegas, Nevada 89101
     (702) 388-6577
8    (702) 388-5819 (Fax)

9    Attorneys for Petitioner

10                          UNITED STATES DISTRICT COURT

11                               DISTRICT OF NEVADA

12   William Witter,                            Case No. 3:20-cv-00345-APG-WGC

13                Petitioner,
                                                Motion for Extension of Time to File
14         v.                                   Opposition to Respondents’ Motion to
                                                Dismiss
15   William Gittere, Warden, Ely State
     Prison, and Aaron Ford, Attorney General
16   for the State of Nevada,                   DEATH PENALTY CASE.

17                Respondents

18

19

20

21

22

23
          Case 3:20-cv-00345-APG-WGC Document 26 Filed 08/19/21 Page 2 of 2




1          Petitioner William Witter, through counsel, requests an extension of time of

2    sixty (60) days, up to and including October 22, 2021, within which to file his

3    opposition to the Respondents’ motion to dismiss. See ECF No. 24. The opposition is

4    currently due Monday, August 23, 2021. See ECF No. 15.

5          This request for an extension of time is made and based on the following

6    declaration of counsel and the entire file herein.

7          Respondents oppose Mr. Witter’s request for 60 days but do not object to a

8    single extension of 30 days.

9          Dated this 19th day of August 2021.

10                                                   Respectfully submitted
                                                     Rene L. Valladares
11                                                   Federal Public Defender

12
                                                     /s/ Stacy Newman
13                                                   Stacy Newman
                                                     Assistant Federal Public Defender
14

15   IT IS SO ORDERED:

16           August 19, 2021
     Dated:__________________

                                                     ________________________
17
                                                     ANDREW P. GORDON
                                                     UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

                                                 2
